          Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 1 of 15 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)        ‫ ܆‬Original     ‫ ܆‬Duplicate Original


                              UNITED STATES DISTRICT COURT
                                                                                                           LODGED
                                                        for the                                     CLERK, U.S. DISTRICT COURT




                                            Central District of California                          8/4/2021
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA

 United States of America
                                                                                                               JB
                                                                                                  BY: ____________________ DEPUTY




                 v.
                                                                  Case No.     2:21-mj-03595-DUTY
 JOHNISHA LASHAY HARRIEL,

                 Defendant(s)
                                                                                                               8/4/2021
                           CRIMINAL COMPLAINT BY TELEPHONE                                                            EC
                          OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of July 31, 2021, in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

           Code Section                                           Offense Description

           18 U.S.C. § 922(g)(1)                                  Felon in Possession of Ammunition

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                    Stephanie Crebbs
                                                                                Complainant’s signature

                                                                             Stephanie Crebbs, ATF SA
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                August 4, 2021
                                                                                     Judge’s signature

 City and state: Los Angeles, California                            Hon. Gail J. Standish, U.S. Magistrate Judge
                                                                                 Printed name and title
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 2 of 15 Page ID #:2



                               AFFIDAVIT

I, Stephanie Crebbs, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

           This affidavit is made in support of a criminal

complaint and arrest warrant against Johnisha Lashay Harriel

(“HARRIEL”) for a violation of 18 U.S.C. § 922(g)(1): Prohibited

Person in Possession of Ammunition.

           This affidavit is also made in support of an

application for a warrant to search the following digital

devices (collectively, the “SUBJECT DEVICES”), in the custody of

the Manhattan Beach Police Department, in Manhattan Beach,

California, as described more fully in Attachment A:

           a.   One black Apple iPhone, contained in a black

case, with a silver “UPS” sticker affixed to the back of the

case (“SUBJECT DEVICE 1”);

           b.   One silver Apple iPhone, with a broken screen,

contained in a floral and butterfly print case (“SUBJECT DEVICE

2”); and

           c.   One black Wilko smartphone (“SUBJECT DEVICE 3”).

           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 922(g)(1) (Prohibited

Person in Possession of a Firearm and Ammunition) (the “Subject

Offense”), as described more fully in Attachment B.         Attachments

A and B are incorporated herein by reference.
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 3 of 15 Page ID #:3



             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

             I am a sworn Special Agent with the United States

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”), and have been so employed since February

2009.     I am currently assigned to the ATF Long Beach Field

Office.    As a Special Agent, I have received hundreds of hours

of formal and informal training in the enforcement of federal

firearms laws and regulations, including training through the

ATF National Academy and Federal Law Enforcement Criminal

Investigator Training Program.

             Through working for ATF, I have conducted

investigations into the unlawful sale, possession,

manufacturing, transportation, and importation of firearms.           In

conducting these investigations, I have used a variety of

investigative techniques, including surveillance and the

execution of search and arrest warrants.        Additionally, I have




                                       2
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 4 of 15 Page ID #:4



worked in an undercover capacity for ATF on investigations

related to individuals selling firearms and narcotics.

                   III. SUMMARY OF PROBABLE CAUSE
          On July 31, 2021, a Manhattan Beach Police Department

(“MBPD”) officer on patrol stopped HARRIELS’s car after a

records check of the license plate revealed that the vehicle was

wanted by Los Angeles Sheriff's Department (“LASD”) in

connection with a felony offense and that the occupants were to

be considered armed and dangerous.

          The officer initiated a traffic stop on the car.

HARRIEL was the sole occupant in the car.        As officers detained

HARRIEL, she was asked if she had any weapons on her person.

HARRIEL told officers that she had a firearm in her front right

pants pocket.   The officer recovered a 9mm handgun, without a

serial number (commonly referred to as a “ghost gun”), loaded

with seven rounds of ammunition, from HARRIEL’s pants pocket.

The officer then searched HARRIEL’s car and found an additional

magazine loaded with nine rounds of ammunition, a box containing

an additional thirty rounds, three spent ammunition shell cases,

and the SUBJECT DEVICES.

          In a Mirandized interview, HARRIEL admitted to

possessing the firearm.     A subsequent records check revealed

that HARRIEL has two prior felony convictions.

                   IV. STATEMENT OF PROBABLE CAUSE

          Based on my review of law enforcement reports,

conversations with other law enforcement officers, and my own

knowledge of the investigation, I am aware of the following:



                                       3
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 5 of 15 Page ID #:5



        A.   LASD Deputy Garcia Issues Felony Want for HARRIEL’s
             Car

             On July 29, 2021, LASD deputies went to a house in Los

Angeles, California in response to an assault with a deadly

weapon call for service.     At the house, the deputies made

contact with victim A.T.D.     A.T.D. told the deputies that he

arrived at his house with his grandson J.S., and saw his

daughter, HARRIEL, park her car, a silver Buick Encore, bearing

California license plate number 7LLT711, in the driveway of his

home.    A.T.D. stated that HARRIEL yelled to her son, J.S., to

get inside the house.    J.S. could not go inside the house

because the door was locked.      J.S. was standing approximately

ten feet away from A.T.D. when HARRIEL shot approximately four

to five times in the direction of A.T.D. while still sitting in

the driver’s seat of her car.      A.T.D. said he dropped to the

ground once he heard the gunfire and then he saw HARRIEL drive

away from his house.

             Deputy Garcia, one of the LASD deputies who responded

to the call for service, saw a bullet hole in the wall of the

house, a bullet hole in a glass window of the house, and a

bullet hole in the fence outside the front of the house.

             Deputy Garcia then spoke to J.S. who corroborated the

statements made by A.T.D. and added that HARRIEL is known to

carry a firearm with three magazines.       J.S. stated that HARRIEL

often carries the firearm in a purse and conceals the firearm

inside the glove compartment of her car.        Based on the proximity

of J.S. toward A.T.D. when HARRIEL fired a firearm at A.T.D.,



                                       4
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 6 of 15 Page ID #:6



Deputy Garcia entered a want for a felony and armed vehicle into

law enforcement databases for HARRIEL’s car.

     B.   MBPD Officer Stops HARRIEL’s Car After Records Check
          of the License Plate Reveals the Car was Wanted by
          LASD

          On July 31, 2012, at approximately 6:53 p.m., MBPD

Officer Hanson was on uniformed patrol in a marked police car

when he was alerted by department resources that a car, a silver

2014 Buick Encore, bearing California license plate number

7LLT711, 1 was driving northbound on Ardmore Avenue from Manhattan

Beach Boulevard in Manhattan Beach, California.         A records check

of the license plate showed that the vehicle was wanted by LASD

in connection with a felony offense and that the occupants were

to be considered armed and dangerous.

          The officer saw the car on Ardmore Avenue, at the

intersection of Pacific Avenue and Marine Avenue.         The officer

saw a female black driver in the car and no other passengers.

The driver turned eastbound onto Marine Avenue.         The officer

confirmed the license plate with dispatch who confirmed the want

on the plate.

          The officer followed the car eastbound on Marine

Avenue, and northbound on Sepulveda Boulevard, until additional

MBPD units arrived.    The officer then initiated a traffic stop

on the car on Pacific Coast Highway just north of Rosecrans

Avenue, in the city of El Segundo, California.         The driver,

later identified as HARRIEL.


     1 HARRIEL and her father, victim A.T.D., are the registered
owners of this car.


                                       5
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 7 of 15 Page ID #:7



           As officers detained HARRIEL, an officer asked if she

had any weapons on her person, to which HARRIEL responded that

she had a firearm in her front right pants pocket.         MBPD

Sergeant Hidalgo removed an un-serialized "Polymer80" semi-

automatic pistol from HARRIELS's pocket.        The pistol was loaded

with six 9mm rounds in the magazine, and one 9mm round in the

chamber.

           Law enforcement arrested HARRIEL for possession of a

loaded, un-serialized, and concealed firearm.

     C.    Law Enforcement Recovers Rounds of Ammunition, Spent
           Shell Cases, and the SUBJECT DEVICES During a Search
           of HARRIEL’s Car

           During a search of HARRIEL’s car, law enforcement

recovered an additional magazine loaded with nine 9mm rounds of

ammunition in the glove compartment, a box containing thirty

rounds of 9mm ammunition in the console of the car, and three

spent 9mm shell cases on the floorboard of the car.         Law

enforcement also found the SUBJECT DEVICES in the car.

Specifically, law enforcement found SUBJECT DEVICE 1 on the

driver’s floorboard, SUBJECT DEVICE 2 on the passenger seat, and

SUBJECT DEVICE 3 on the front passenger floorboard.

     D.    In a Mirandized Interview, HARRIEL Admits to
           Possessing the Firearm and SUBJECT DEVICES

           During a post-arrest Mirandized interview, HARRIEL

made a series of statements to Officer Hanson.

           Officer Hanson asked HARRIEL if there was any property

in the car that he could retrieve for her.        HARRIEL asked for a




                                       6
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 8 of 15 Page ID #:8



phone to text her husband and said, "Can you text my husband and

tell him I fucked up?"
          Officer Hanson then asked HARRIEL why she possessed

the firearm and she said, “Protection, police be killing mother

fuckers out here."

          Officer Hanson asked HARRIEL if the firearm was

registered to her and she said, "Absolutely not, I'm not able to

register it.   I found it on the sidewalk.       It's absolutely

illegal, probably."

          HARRIEL told Officer Hanson that the car was

registered to her but that the only property in the car that

belonged to her were the SUBJECT DEVICES and the firearm.

     E.   HARRIEL is a Convicted Felon

          On August 3, 2021, I reviewed criminal history

documents for HARRIEL and learned that HARRIEL has previously

been convicted of the following felony crimes punishable by a

term of imprisonment exceeding one year:

          a.    On or about August 31, 2011, Assault with a

Deadly Weapon, in violation of California Penal Code Section

245, in the Superior Court for the State of California, County

of Los Angeles, Case Number BA380677;

          b.    On or about October 10, 2017, Assault with a

Deadly Weapon, in violation of California Penal Code Section

245, in the Superior Court for the State of California, County

of Los Angeles, Case Number NA107517.




                                       7
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 9 of 15 Page ID #:9



     F.      Interstate Nexus
             On August 3, 2021, ATF Special Agent and Firearms and

Ammunition Interstate Nexus Expert Ryan Catanzano told me that

of the ammunition recovered from HARRIEL’s vehicle, at least

fourteen cartridges/cartridge cases had headstamps with “PMC,”

and that PMC ammunition was manufactured outside of California.

Therefore, the ammunition must have traveled in interstate

commerce given that it was found in California.

 V. TRAINING AND EXPERIENCE ON FIREARMS AND AMMUNITION OFFENSES

             From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms and ammunition

investigations, I am aware of the following:

             a.   Persons who possess, purchase, or sell firearms

and ammunition, generally maintain records of their firearm and

ammunition transactions as items of value and usually keep them

in their residence, or in places that are readily accessible,

and under their physical control, such in their digital devices.

It has been my experience that prohibited individuals who own

firearms and ammunition illegally will keep the contact

information of the individual who is supplying firearms and

ammunition to prohibited individuals or other individuals

involved in criminal activities for future purchases or

referrals.    Such information is also kept on digital devices.

             b.   Many people also keep mementos of their firearms

and ammunition, including digital photographs or recordings of

themselves possessing or using firearms and ammunition on their



                                       8
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 10 of 15 Page ID #:10



digital devices.     These photographs and recordings are often

shared via social media, text messages, and over text messaging

applications.

           c.    Those who illegally possess firearms and

ammunition often sell their firearms and ammunition and purchase

firearms and ammunition.      Correspondence between persons buying

and selling firearms and ammunition often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearms and ammunition between

the seller and the buyer, as well as negotiation of price.           In

my experience, individuals who engage in street sales of

firearms frequently use phone calls, e-mail, and text messages

to communicate with each other regarding firearms that the sell

or offer for sale.     In addition, it is common for individuals

engaging in the unlawful sale of firearms and ammunition to have

photographs of firearms and ammunition they or other individuals

working with them possess on their cellular phones and other

digital devices as they frequently send these photos to each

other to boast of their firearms and ammunition possession

and/or to facilitate sales or transfers of firearms and

ammunition.

           d.    Individuals engaged in the illegal purchase or

sale of firearms, ammunition and other contraband often use

multiple digital devices.




                                        9
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 11 of 15 Page ID #:11



           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes the

SUBJECT DEVICES.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable



                                       10
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 12 of 15 Page ID #:12



data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which



                                       11
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 13 of 15 Page ID #:13



may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.
           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the



                                       12
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 14 of 15 Page ID #:14



opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress HARRIEL’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of HARRIEL’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.
           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION

           For all of the reasons described above, there is

probable cause to believe that HARRIEL has committed a violation

of 18 U.S.C. § 922(g)(1): Prohibited Person in Possession of

Ammunition.     There is also probable cause that the items to be

//

//




                                       13
Case 2:21-mj-03595-DUTY Document 1 Filed 08/04/21 Page 15 of 15 Page ID #:15



seized described in Attachment B will be found in a search of

the SUBJECT DEVICES described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   4 day of
telephone on this ____
  Aug.
_________, 2021.



HON. GAIL J. STANDISH
UNITED STATES MAGISTRATE JUDGE




                                       14
